Title: To George Washington from Guéniot, 2 July 1785
From: Guéniot, Charles François
To: Washington, George

 

My Lord
Avallon in Bourgoyne 2d July 1785

The Heroes of the War, are those who are the Authors of the Peace. Without Victory there would not have been any Peace; If you had not made the American People, a Nation of Heroes, You had not received any other Peace, but what had been given you; a New Fabius; You have known how to Conquer without Drawing the Sword, & Your Hands, My Lord, have the uncommon advantage of Being Victorious without being imbrued with Blood. what inexhaustible Subject for the Poets, I have tried to Join myself, in the General Voice, for to Sing your Pacifick Victory’s & I have Seen France & All Europe applauding my Songs, Since they can Assist, to Shew to Posterity your Name! The Heroes of Former times would not be known If it was not for the Assistance of the Muse. At Present the Muse themselves have need of a Celebrated Name, for to make themselves known, Your Name My Lord, is for mine, a Certain Passport, & as often as any One will Read the Name of Washington in my Verses, It will be Sufficient I Flatter myself, to render them immortal. But in Waiting for that immortality, very uncertain for my Muse, She languishes, in the Trouble, & in the Missfortune, of Being So Bold, My Lord, as to recommend her to your Noble Mind? before that it Can be immortal, It must live, & not be So unhappy as to Die, I have Chargd Madle Deon, my Compatriote & my Friend to Send you, My Lord, Some Copy’s of that Ode upon the Peace, & I have Desir’d her to write her Recommendation, with mine I am

Gueniot Med.

